[ex1028krightsofferingagr001.jpg]
Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement
(this “Agreement”) is made and entered into as of September 29, 2016, among DLH
Holdings Corp., a New Jersey corporation (the “Company”), and each of the
parties listed on Schedule I attached hereto (each an “Investor”, and
collectively, the “Investors”). WITNESSETH: WHEREAS, the parties hereto are
parties to a certain standby purchase agreement (the “Standby Purchase
Agreement”) dated as of August 18, 2016; and WHEREAS, to induce the Investors to
enter into the Standby Purchase Agreement, the Company has undertaken to
register, certain shares of Common Stock (as hereinafter defined) beneficially
owned by the Investors pursuant to the terms and conditions set forth herein;
and NOW, THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows: 1. Definitions.
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Standby Purchase Agreement. As used in this Agreement,
the following terms shall have the following meanings: “Advice” shall have the
meaning set forth in Section 3.1(m). “Affiliate” means, with respect to any
Person, any other Person that directly or indirectly controls or is controlled
by or under common control with such Person. For the purposes of this
definition, “control,” when used with respect to any Person, means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise; and the terms of “affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” shall have the meaning set forth in the Preamble. “Blackout Period”
shall have the meaning set forth in Section 3.1(n). “Board” shall have the
meaning set forth in Section 3.1(n). “Business Day” means any day, other than
Saturday, Sunday and any day which shall be a legal holiday or a day on which
banks in the state of New York are authorized or required by law or other
government action to be closed. “Commission” means the Securities and Exchange
Commission. “Common Stock” means the Company’s common stock, par value $.001.
“Company” shall have the meaning set forth in the Preamble. “Effectiveness
Period” shall have the meaning set forth in Section 2. “Exchange Act” means the
Securities Exchange Act of 1934, as amended. “Holder” or “Holders” means the
holder or holders, as the case may be, from time to time of Registrable
Securities. “Indemnified Party” shall have the meaning set forth in Section
5(c).



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr002.jpg]
2 “Indemnifying Party” shall have the meaning set forth in Section 5(c).
“Investor” or “Investors” shall have the meaning set forth in the Preamble.
“Losses” shall have the meaning set forth in Section 5(a). “Person” means an
individual or a corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or political subdivision thereof) or other entity of
any kind. “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened. “Prospectus” means the
prospectus included in the Registration Statement (including, without
limitation, a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by the Registration Statement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference in such Prospectus.
“Registrable Securities” means (i) (A) the shares of Common Stock issued to the
Investors pursuant to the Rights Offering, as defined in the Standby Purchase
Agreement, including but not limited to the shares of Common Stock issued to the
Investors pursuant to the Standby Purchase Agreement and (B) the shares of
Common Stock that may be issued to the Investors upon exercise of those certain
Common Stock Purchase Warrants issued to the Investors pursuant to the Note
Purchase Agreement, dated May 2, 2016, by and among the Company and the
purchasers party thereto; and (ii) any other securities (whether issued by the
Company or any other Person) distributed as a dividend or other distribution
with respect to, issued upon exchange of, or in replacement of, Registrable
Securities referred to in clause (i), provided that as to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (1) a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of under such registration statement, provided, however, new
certificates therefore not bearing a legend restricting further transfer shall
have been delivered by the Company or its transfer agent, and subsequent
transfer or disposition of such securities shall not require their registration
or qualification under the Securities Act or any similar state law then in
force; (2) such securities shall have been transferred pursuant to Rule 144
under the Securities Act (or any successor provision thereto), provided,
however, new certificates therefore not bearing a legend restricting further
transfer shall have been delivered by the Company or its transfer agent, and
subsequent transfer or disposition of such securities shall not require their
registration or qualification under the Securities Act or any similar state law
then in force; (3) such securities shall have been otherwise transferred or
disposed of; or (4) such securities shall have ceased to be outstanding.
“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2 of this Agreement, including
(in each case) the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference into such
registration statement. “Rule 144” means Rule 144 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule. “Rule 158” means Rule 158
promulgated by the Commission pursuant to the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission having substantially the same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule. “Rule 424” means Rule 424 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr003.jpg]
3 “Securities Act” means the Securities Act of 1933, as amended. “Standby
Purchase Agreement” shall have the meaning set forth in the first “WHEREAS”
clause. 2. Registration. (a) The Company agrees to use its commercially
reasonable efforts to prepare and file with the Commission, within 90 days from
the Closing Date (as such term is defined in the Standby Purchase Agreement), a
“shelf” Registration Statement covering all Registrable Securities for a
secondary or resale offering to be made on a continuous basis pursuant to Rule
415. The Registration Statement shall be on Form S-3 (or on another form
appropriate for such registration in accordance herewith). The Company shall use
its commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act (including filing with the
Commission a request for acceleration of effectiveness in accordance with Rule
12d1-2 promulgated under the Exchange Act) promptly after the date that the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that a Registration Statement will not be “reviewed,” or not be
subject to further review, and to keep such Registration Statement continuously
effective under the Securities Act until such date when all Registrable
Securities covered by such Registration Statement have been sold (the
“Effectiveness Period”). (b) Piggy-Back Registrations. If at any time during the
period commencing from and after the date hereof, there is not an effective
Registration Statement covering all of the Registrable Securities, and the
Company intends to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, the Company shall
send to each Holder of Registrable Securities written notice of such
determination and, if within ten (10) Business Days after receipt of such
notice, any such Holder shall so request in writing (which request shall specify
the Registrable Securities intended to be disposed of by the Holders), the
Company will cause the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by the Holder, to
the extent required to permit the disposition of the Registrable Securities so
to be registered, provided that if at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holders and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay expenses in accordance with Section 4 hereof), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered pursuant to this Section 2(b) for the
same period as the delay in registering such other securities. The Company shall
include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered. In the case of an underwritten
public offering, if the managing underwriter(s) should reasonably object to the
inclusion of the Registrable Securities in such registration statement, then if
the Company after consultation with the managing underwriter should reasonably
determine that the inclusion of such Registrable Securities would materially
adversely affect the offering contemplated in such registration statement, and
based on such determination recommends inclusion in such registration statement
of fewer or none of the Registrable Securities of the Holders, then (x) the
number of Registrable Securities of the Holders to be included in such
registration statement shall be reduced pro-rata among such Holders (based upon
the number of Registrable Securities requested to be included in the
registration), if the Company after consultation with the underwriter(s)
recommends the inclusion of fewer Registrable Securities, or (y) none of the
Registrable Securities of the Holders shall be included in such registration
statement, if the Company after consultation with the underwriter(s) recommends
the inclusion of none of such Registrable Securities. The right of any Holder to
participate in an underwritten public offering hereunder shall be conditioned
upon such Holders entering into the underwriting agreement and lock-up agreement
with the representative of the underwriter or underwriters on the same terms as
required of other selling securities holders in such offering or if there are no
other selling securities, as such terms as may be required by the underwriter.
Notwithstanding the foregoing, this subsection 2(b) shall automatically
terminate and be of no further force or effect as to any Holder of Registrable
Securities when the Effectiveness Period has expired with respect to such
Holder. 3. Registration Procedures. 3.1 Company Obligations. In connection with
the Company’s registration obligations set forth in Section 2 hereof, the
Company shall:



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr004.jpg]
4 (a) Prepare and file with the Commission as soon as reasonably practicable, a
Registration Statement on Form S-3 (or on another form appropriate for such
registration in accordance herewith) in accordance with the method or methods of
distribution thereof as specified by the Holders, and cause the Registration
Statement to become effective and remain effective as provided herein; provided,
however, that not less than five (5) Business Days prior to the filing of the
Registration Statement or any related Prospectus and not less than three (3)
Business Days prior to the filing of any amendment or supplement thereto
(including any document that would be incorporated therein by reference), the
Company shall (i) furnish to the Holders copies of all such documents proposed
to be filed, which documents (other than those incorporated by reference) will
be subject to the review of such Holders and (ii) at the request of any Holder,
cause its officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of counsel to such Holders, to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file the Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holders of a majority of the Registrable
Securities shall reasonably object in writing within three (3) Business Days
after their receipt thereof, in which event the filing of the Registration
Statement or any such Prospectus or any amendments or supplements thereto shall
be delayed until five (5) Business Days after the parties hereto reach agreement
on the content of the applicable Registration Statement, Prospectus, or
amendment or supplement thereto. (b) If necessary to keep such Registration
Statement accurate and complete, (i) prepare and file with the Commission such
amendments, including post-effective amendments, to the Registration Statement
as may be necessary to keep the Registration Statement continuously (but for the
filing of such post-effective amendment) effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
(iii) respond as promptly as reasonably practicable to any comments received
from the Commission with respect to the Registration Statement or any amendment
thereto and as promptly as reasonably practicable provide the Holders true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented. (c) Notify the Holders of
Registrable Securities to be sold as promptly as reasonably practicable (A) when
a Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement; and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective, and thereafter: (i) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to the Registration Statement or Prospectus or for additional
information; (ii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (iv) of the occurrence of
any event that makes any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
(d) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, (i) any order suspending the effectiveness of
the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction within the United States, at the earliest practicable moment.
(e) If requested by the Holders of a majority in interest of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information
regarding a Holder or the plan of distribution as such majority of Holders may
reasonably request, provided that such information is true and complete in all
material respects, and (ii) make all required filings of such Prospectus
supplement or



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr005.jpg]
5 such post-effective amendment as soon as practicable after the Company has
received notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment. (f) Furnish to each Holder, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission. (g) Promptly deliver to each Holder, without charge, as many copies
of the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto in conformity with the requirements of the
Securities Act. (h) Prior to any public offering of Registrable Securities, use
its best efforts to register or qualify or cooperate with the Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject the Company to
general service of process in any jurisdiction were it is not then so subject.
(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities sold pursuant to a
Registration Statement, which certificates shall be free of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any Holder may request. (j) Upon the occurrence
of any event contemplated by Section 3.1(c)(iv), as promptly as possible,
prepare a supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. (k) Use its commercially reasonable
efforts to cause all Registrable Securities relating to such Registration
Statement to be listed on any securities exchange, quotation system, market or
over-the-counter bulletin board, if any, on which similar securities issued by
the Company are then listed. (l) Comply in all material respects with all
applicable rules and regulations of the Commission and make generally available
to its security holders earning statements satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 not later than 45 days after the end of
any 3-month period (or 90 days after the end of any 12- month period if such
period is a fiscal year) commencing on the first day of the first fiscal quarter
of the Company after the effective date of the Registration Statement, which
statement shall conform to the requirements of Rule 158. (m) (i) Require each
Holder to furnish to the Company information regarding such Holder and the
distribution of such Registrable Securities as is required by law to be
disclosed in the Registration Statement, Prospectus, supplemented Prospectus
and/or amended Registration Statement, including any information necessary to
allow the Company to fulfill its undertakings made in accordance with Item 512
of Regulation S-K, and the Company may exclude from such registration the
Registrable Securities of any such Holder who fails to furnish such information
within a reasonable time prior to the filing of each Registration Statement,
Prospectus, supplemented Prospectus and/or amended Registration Statement. (ii)
If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr006.jpg]
6 such Holder in any amendment or supplement to the Registration Statement filed
at a time when such reference is not required. (iii) Each Holder agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Sections
3.1(c)(ii), 3.1(c)(iii) or 3.1(c)(iv), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of copies of the supplemented Prospectus and/or
amended Registration Statement contemplated by Section 3.1(j), or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide stop orders to enforce the provisions of this paragraph,
provided that the Company shall promptly remove any such stop orders as soon as
such stop orders are no longer necessary. (n) If (i) there is material
non-public information regarding the Company which the Company’s Board of
Directors (the “Board”) reasonably determines not to be in the Company’s best
interest to disclose and which the Company is not otherwise required to
disclose, or (ii) there is a significant business opportunity (including, but
not limited to, the acquisition or disposition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer or other
similar transaction) available to the Company which the Board reasonably
determines not to be in the Company’s best interest to disclose and which the
Company would be required to disclose under the Registration Statement, then,
notwithstanding anything to the contrary in this Agreement, the Company may
postpone or suspend filing or effectiveness of a registration statement for a
period not to exceed 75 consecutive days, provided that the Company may not
postpone or suspend its obligation under this Section 3.1(n) for more than 90
days in the aggregate during any 12 month period (each, a “Blackout Period”).
3.2 Obligations of the Investors. (a) Each Investor agrees to furnish to the
Company a completed questionnaire in the form attached to this Agreement as
Exhibit B (a “Selling Stockholder Questionnaire”) on a date that is not less
than ten (10) days prior to the date the Company proposes to file a Registration
Statement pursuant to this Agreement. Each Investor shall furnish in writing to
the Company such additional information and documents regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities. An Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement. The Company shall not be required to include the Registrable
Securities of an Investor in a Registration Statement to such Investor who fails
to furnish to the Company a fully completed Selling Stockholder Questionnaire at
least two Business Days prior to the proposed filing date of a Registration
Statement. (b) Each Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of a
Registration Statement hereunder, unless such Investor has notified the Company
in writing of its election to exclude all of its Registrable Securities from
such Registration Statement. (c) Each Investor covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it (unless an exemption therefrom is available) in connection with
sales of Registrable Securities pursuant to a Registration Statement. 4.
Registration Expenses All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company
whether or not the Registration Statement is filed or becomes effective and
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any securities exchange, quotation system, market or over-the-counter
bulletin board on which Registrable Securities are required hereunder to be
listed, (B) with respect to filings required to be made with the Commission, and
(C) in compliance with state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is requested by the Holders of a majority of the Registrable
Securities included



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr007.jpg]
7 in the Registration Statement), (iii) messenger, telephone and delivery
expenses, (iv) Securities Act liability insurance, if the Company so desires
such insurance, and (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, including, without limitation, the Company’s independent public
accountants (including the expenses of any comfort letters or costs associated
with the delivery by independent public accountants of a comfort letter or
comfort letters, if requested by any underwriter) and legal counsel. In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), and the expense
of any audit. 5. Indemnification (a) Indemnification by the Company. The Company
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless each Holder, the officers, directors, agents, and employees of each of
them, each Person who controls any such Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, costs of preparation
and attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising
out of or relating to any untrue or alleged untrue statement of a material fact
contained or incorporated by reference in (i) the Registration Statement, (ii)
any Prospectus or any form of prospectus, (iii) any amendment or supplement
thereto, or (iv) any preliminary prospectus, or arising out of or relating to
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, which information was
reasonably relied on by the Company for use therein or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
or (B) such Losses arise in connection with the use by such Holder of a
Prospectus (x) after the Company has notified such Holder of the occurrence of
an event as described in Section 3.1(n) and prior to receipt by such notice, or
(y) during a Blackout Period of which the Holder has received written notice
from the Company. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party and shall survive the transfer of
the Registrable Securities by the Holders. (b) Indemnification by Holders. Each
Holder shall, severally and not jointly, indemnify and hold harmless the
Company, the directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses, as incurred, arising solely out of or based solely
upon any untrue statement of a material fact contained in the Registration
Statement, any Prospectus, or any form of prospectus, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that (i) such untrue statement or omission is contained in
or omitted from any information furnished in writing by such Holder to the
Company specifically for inclusion in the Registration Statement or such
Prospectus and that such information was reasonably relied upon by the Company
for use in the Registration Statement, such Prospectus or such form of
prospectus or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and approved by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus Supplement, or (ii) such
Losses arise in connection with the use by such Holder of a Prospectus (x) after
the Company has notified such Holder of the occurrence of an event as described
in Section 3.1(n), or (y) during a Blackout Period of which the Holder has
received written notice from the Company. Notwithstanding anything to the
contrary contained herein, the Holder shall be liable under this Section 5(b)
for only that amount as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. (c) Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought (the “Indemnifying Party) in writing, and the
Indemnifying Party shall diligently assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr008.jpg]
8 payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party. An Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless: (1) the
Indemnifying Party has agreed in writing to pay such fees and expenses; or (2)
the Indemnifying Party shall have failed promptly, diligently and appropriately
to assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; (3) the
Indemnified Party shall reasonably determine that there may be legal defenses
available to it which are not available to the Indemnifying Party; or (4) the
Indemnified Party shall reasonably determine that there is an actual or
potential conflict of interest between it and the Indemnifying Party, including,
without limitation, situations in which there are one or more legal defenses
available to the Indemnified Party that are antithetical or in opposition to
those available to the Indemnifying Party, and in any of such cases, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party. The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not impose any monetary
or other obligation or restriction on the Indemnified Party. All fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten (10) Business Days of written notice
thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder). (d) Contribution. If a claim for indemnification
under Section 5(a) or 5(b) is unavailable to an Indemnified Party because of a
failure or refusal of a governmental authority to enforce such indemnification
in accordance with its terms (by reason of public policy or otherwise), then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms. Notwithstanding anything to the
contrary contained herein, the Holder shall be liable or required to contribute
under this Section 5(c) for only that amount as does not exceed the net proceeds
to such Holder as a result of the sale of Registrable Securities pursuant to
such Registration Statement. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The
indemnity and contribution agreements contained in this Section are in addition
to any liability that the Indemnifying Parties may have to the Indemnified
Parties.



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr009.jpg]
9 6. Rule 144. As long as any Holder owns Registrable Securities, the Company
covenants to timely file all reports required to be filed by the Company after
the date hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. As long
as any Holder owns Registrable Securities, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144(c) promulgated under the Securities Act annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance substantially similar to those that would
otherwise be required to be included in reports required by Section 13(a) or
15(d) of the Exchange Act, as well as any other information required thereby, in
the time period that such filings would have been required to have been made
under the Exchange Act. The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act. 7. Miscellaneous. (a)
Remedies. In the event of a breach by the Company or by a Holder of any of their
obligations under this Agreement, each Holder or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate. (b) No Inconsistent Agreements. Neither the
Company nor any of its subsidiaries has, as of the date hereof, entered into,
nor shall the Company or any of its subsidiaries, on or after the date of this
Agreement, enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. Without limiting the generality
of the foregoing, from and after the effective date of this Agreement and until
the earlier of (i) the date that is thirty (30) days after the Registration
Statement contemplated in Section 2(a) of this Agreement is declared effective
and (ii) the date that all Registrable Securities are eligible for resale by
non-affiliates without volume or manner of sale restrictions under Rule 144 and
without the requirement for the Company to be in compliance with the current
public information requirements under Rule 144, without the written consent of
the Holders of a majority of the then outstanding Registrable Securities, the
Company shall not grant to any Person the right to request the Company to
register any securities of the Company under the Securities Act unless the
rights so granted are subject in all respects to the prior rights in full of the
Holders set forth herein, and are not otherwise in conflict with the provisions
of this Agreement. Notwithstanding the foregoing, however, each Holder of
Registrable Securities hereby acknowledges that the Company has previously
entered into agreements granting registration rights with respect to currently
outstanding securities which have not yet been satisfied and that the holders of
such other securities may elect to include such securities in the Registration
Statement(s) required to be filed hereunder (c) Successors and Assigns. This
Agreement may not be assigned by a party hereto without the prior written
consent of the Company or the Investor, as applicable. The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. (d) Counterparts; Faxes. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may also be executed via facsimile, which shall be
deemed an original. (e) Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. (f) Notices. Unless otherwise
provided, any notice required or permitted under this Agreement shall be given
in writing and shall be deemed effectively given as hereinafter described (i) if
given by personal delivery, then such notice shall be deemed given upon such
delivery, (ii) if given by telex or telecopier or electronic mail, then such
notice



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr010.jpg]
10 shall be deemed given upon receipt of confirmation of complete transmittal,
(iii) if given by mail, then such notice shall be deemed given upon the earlier
of (A) receipt of such notice by the recipient or (B) three days after such
notice is deposited in first class mail, postage prepaid, and (iv) if given by
an internationally recognized overnight air courier, then such notice shall be
deemed given one business day after delivery to such carrier. All notices shall
be addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party: If to the Company: DLH Holdings Corp. 3565 Piedmont Road, N.E.
Building 3 – Suite 700 Atlanta, GA 30305 Telephone: (866) 952-1647 Attention:
Zachary Parker with a copy to: Becker & Poliakoff, LLP 45 Broadway, 8th Floor
New York, NY 10006 Telephone: (212) 599-3322 Attention: Brian Daughney, Esq. If
to the Investors: Wynnefield Capital, Inc. 450 Seventh Avenue, Suite 509 New
York, NY 10123 Telephone: (212) 760-0814 Attention: Nelson Obus with a copy to:
Kane Kessler, P.C. 1350 Avenue of the Americas New York, NY 10019 Telephone:
(212) 541-6222 Fax: (212) 245-3009 Attention: Robert L. Lawrence, Esq. (g)
Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each Holder and
its successors and permitted assigns. (h) Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect. (i) Entire Agreement. This Agreement
constitutes the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr011.jpg]
11 (j) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained. (k) Governing Law;
Consent to Jurisdiction; Waiver of Jury Trial. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER. (l) Notice of Effectiveness. Within two (2)
Business Days after the Registration Statement which includes the Registrable
Securities is ordered effective by the Commission, the Company shall deliver,
and if requested by the Company’s transfer agent, shall use commercially
reasonable efforts to cause legal counsel for the Company in connection with
such Registration Statement to deliver, to the transfer agent for such
Registrable Securities (with copies to the Holders whose Registrable Securities
are included in such Registration Statement) confirmation that the Registration
Statement has been declared effective by the Commission substantially in the
form attached hereto as Exhibit A. [Signature Page Follows:]



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr012.jpg]
12 In Witness Whereof, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above. DLH HOLDINGS CORP. By: /s/ Kathryn M. JohnBull Name:
Kathryn M. JohnBull Title: Chief Financial Officer WYNNEFIELD PARTNERS SMALL CAP
VALUE, L.P. By: Wynnefield Capital Management, LLC, its general partner By: /s/
Nelson Obus______________ Nelson Obus, Co-Managing Member WYNNEFIELD PARTNERS
SMALL CAP VALUE, L.P. I By: Wynnefield Capital Management, LLC, its general
partner By: /s/ Nelson Obus______________ Nelson Obus, Co-Managing Member
WYNNEFIELD SMALL CAP VALUE OFFSHORE FUND, LTD. By: Wynnefield Capital, Inc. By:
/s/ Nelson Obus______________ Nelson Obus, President



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr013.jpg]
13 EXHIBIT A FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT [Name and
Address of Transfer Agent] [Date] Re: DLH Holdings Corp. Dear [ ]: We are
special counsel to DLH Holdings Corp., a New Jersey corporation (the “Company”),
and have represented the Company in connection with the preparation of a
Registration Statement pursuant to a Registration Rights Agreement between the
Company and Wynnefield Partners Small Cap Value, LP, Wynnefield Partners Small
Cap Value I LP, and Wynnefield Partners Small Cap Value Offshore Fund, Ltd. (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), under the Securities Act of 1933, as amended
(the “1933 Act”) upon the demand of the Investor. In connection with the
Company’s obligations under the Registration Rights Agreement, on
_______________, 2016, the Company filed a Registration Statement on Form S-3
(File No. 333- ) (the “Registration Statement”) with the Securities and Exchange
Commission (the “SEC”) relating to the Registrable Securities which may be sold
under such Registration Statement by the selling stockholder(s) named therein.
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at ______________, 2016
[DATE OF EFFECTIVENESS] and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC. Very truly yours, [Counsel] By: cc: [LIST NAMES OF
HOLDERS]



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr014.jpg]
14 EXHIBIT B FORM OF SELLING SECURITY HOLDER QUESTIONNAIRE



--------------------------------------------------------------------------------



 
[ex1028krightsofferingagr015.jpg]
15 Schedule I Standby Purchasers Wynnefield Partners Small Cap Value, LP I
Wynnefield Partners Small Cap Value, LP Wynnefield Small Cap Value Offshore
Fund, Ltd.



--------------------------------------------------------------------------------



 